Case 7:16-cr-00786-NSR Document 298 Filed 09/11/20 Page 1 of 3
        Case 7:16-cr-00786-NSR Document 298 Filed 09/11/20 Page 2 of 3




have been implemented as a result, and (3) obtained Defendant’s consent to willingly
and voluntarily give up his or her right to be present at conferences for the period of
time in which access to the courthouse has been restricted on account of the COVID-
19 pandemic. The affidavit shall be e-filed with the Court no later than one (1) day
before the scheduled teleconference.
      The Government is directed to communicate with the Warden or other
managerial supervisor at the correctional facility wherein the named defendant is
being housed, within 24 hours prior to the scheduled hearing, and prepare an updated
report concerning the remedial measures being undertaken at the facility to prevent
the spread of the COVID-19 disease and extent of the disease at the facility. This
report shall include the following information: (1) the preventative procedures that
have been adopted by the facility to contain the spread of the COVID-19 disease, (2)
the number of detainees and/or inmates who have been diagnosed with the disease,
to date, (2) the number of staff members who have been diagnosed with the disease,
to date, (3) an estimate of any suspected, but undiagnosed, cases of the disease
amongst either detainees/inmates or staff members, as well as the basis for that
estimation, (4) the quarantine procedures that have been, or will be, implemented to
contain patients with either confirmed or unconfirmed diagnoses, (5) the sanitation
procedures that that have been, or will be, implemented to clean areas/surfaces used
by patients with either confirmed or unconfirmed diagnoses, and (6) any further
details that will assist the Court in making its bail determination.
      In preparation for and while engaging in a teleconference, please follow these
guidelines:
      1. Use a landline whenever possible.
      2. Use handset rather than speakerphone.
      3. Identify yourself each time you speak.

                                           2
Case 7:16-cr-00786-NSR Document 298 Filed 09/11/20 Page 3 of 3
